DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (WO 2015/190073).  For convenience, the citations below are taken from English language equivalent US 10,053,530.
Regarding claims 1, 2, 4-7, and 14-17, Oishi et al. teaches a multicomponent copolymer comprising 23.6 mol% of butadiene units, 67.5 mol% of ethylene units, and 8.9 mol% of styrene units (Table 1, Example 3).  
	Oishi et al. does not teach that in the copolymer, a proportion of conjugated diene units bonded to a unit other than a conjugated diene unit out of the total conjugated diene units is 50% or more; more specifically, that a proportion of conjugated diene units bonded to the non-conjugated olefin unit out of the total conjugated diene units is 50% or more.  However, Oishi et al. does teach that the chain structure of the multicomponent copolymer is not particularly limited and may be selected as appropriate depending on the intended use and further states that a random copolymer where the monomers are randomly arranged is possible (Col. 7, line 65 to Col. 8, line 10).  Additionally, the process used for making the above referenced Example 3 (Col. 21, lines 25-50) is very similar to the process used to make Copolymer D of the instant invention (¶157-161) wherein Copolymer D comprises 23 mol% butadiene, 66 mol% ethylene, 11 mol % styrene, and a proportion of butadiene units bonded to ethylene units of 56% (Table 1).  At the time of the invention, a person of ordinary skill in the art would have found it obvious to make a multicomponent copolymer comprising butadiene, ethylene, and styrene and wherein a proportion of butadiene units bonded to ethylene units is greater than 50%, and would have been motivated to do so because the method used and the amounts of monomers used should yield this result as it did for Copolymer D of the instant invention.
	Regarding claims 3 and 13, Oishi et al. does not teach that a proportion of conjugated diene units bonded to only to a conjugated diene unit out of the total conjugated diene units is 40% or less.  However, as discussed above, the process for forming a multicomponent copolymer and the copolymer formed of Example 3 of Oishi et al. and Copolymer D of the prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  MPEP 2144.05.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to form a multicomponent copolymer with a proportion of butadiene units bonded to only butadiene units out of the total of butadiene units of 40% or less, and would have been motivated to do so because the process as taught by Oishi et al., which is substantially similar to the one of the instant invention, produces a multicomponent copolymer with a proportion of butadiene units bonded only to butadiene units in an amount that is close enough to that claimed that one of ordinary skill in the art would have expected them to have similar properties.  Additionally, there is nothing of record to show that the range of 40% or less is critical to the invention, especially since Copolymer D referenced above is an inventive example of the copolymer.
	Regarding claims 8-12 and 18-20, Oishi et al. teaches that the multicomponent copolymer may be used to produce a rubber composition, which may be crosslinked, and formed into a tire (Col. 18, lines 35-40; Col. 19, lines 55-60; Col. 20, lines 5-10).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767